INDEPENDENCE REALTY TRUST, INC.
2016 LONG TERM INCENTIVE PLAN
(As Amended and Restated as of May 12, 2016)
INDEPENDENCE REALTY TRUST, INC.
2016 LONG TERM INCENTIVE PLAN

 

         
ARTICLE 1 PURPOSE
  1
1.1       General
  1
ARTICLE 2 DEFINITIONS
  1
2.1       Definitions
  1
ARTICLE 3 PLAN EFFECTIVE DATE; TERMINATION OF PLAN
  4
3.1       Plan Effective Date
  4
3.2       Termination of Plan
  4
ARTICLE 4 ADMINISTRATION
  4
4.1       Committee
  4
4.2       Actions and Interpretations by the Committee
  4
4.3       Authority of Committee
  5
4.4       Award Certificates
  5
ARTICLE 5 SHARES SUBJECT TO THE PLAN
  5
5.1       Number of Shares
  5
5.2       Share Counting
  5
5.3       Stock Distributed
  6
5.4       Share Valuation
  6
ARTICLE 6 ELIGIBILITY
  6
6.1       Eligibility
  6
6.2       Individual Limitation
  6
ARTICLE 7 STOCK OPTIONS
  6
7.1       General
  6
7.2       Incentive Stock Options
  6
ARTICLE 8 STOCK APPRECIATION RIGHTS
  6
8.1       Grant of Stock Appreciation Rights
  6
ARTICLE 9 RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK UNITS
  7
9.1       Grant of Restricted Stock, Restricted Stock Units and Deferred Stock
Units
  7
9.2       Issuance and Restrictions
  7
9.3       Forfeiture
  7
9.4       Delivery of Restricted Stock
  7
ARTICLE 10 PERFORMANCE AWARDS
  7
10.1     Grant of Performance Awards
  7
10.2     Performance Goals
  8
10.3     Criteria Used for Objective Performance Goals
  8
ARTICLE 11 DIVIDEND EQUIVALENTS
  8
11.1     Grant of Dividend Equivalents
  8
ARTICLE 12 OTHER AWARDS
  8
12.1       Grant of Other Awards
  8
ARTICLE 13 PROVISIONS APPLICABLE TO AWARDS
  9
13.1       Term of Awards
  9
13.2       Form of Payment for Awards
  9
13.3       Limits on Transfer
  9
13.4       Beneficiaries
  9
13.5       Stock Trading Restrictions
  9
13.6       Acceleration upon Death or Disability
  9
13.7       Acceleration upon a Change in Control
  10
13.8       Acceleration for Any Reason
  10
13.9       Forfeiture Events
  10
13.10     Substitute Awards
  10
ARTICLE 14 CHANGES IN CAPITAL STRUCTURE
  10
14.1       Mandatory Adjustments
  10
14.2       Discretionary Adjustments
  11
14.3       General
  11
ARTICLE 15 AMENDMENT, MODIFICATION AND TERMINATION
  11
15.1       Amendment, Modification and Termination
  11
15.2       Awards Previously Granted
  11
15.3       Compliance Amendments
  11
ARTICLE 16 GENERAL PROVISIONS
  12
16.1       Rights of Participants
  12
16.2       Withholding
  12
16.3       Special Provisions Related to Section 409A of the Code
  12
16.4       Unfunded Status of Awards
  13
16.5       Relationship to Other Benefits
  13
16.6       Expenses
  13
16.7       Titles and Headings
  13
16.8       Gender and Number
  13
16.9       Fractional Shares
  13
16.10     Government and Other Regulations
  13
16.11     Governing Law
  14
16.12     Additional Provisions
  14
16.13     No Limitations on Rights of Company
  14
16.14     Indemnification
  14
16.15     Company Policies
  14

 

INDEPENDENCE REALTY TRUST, INC.
2016 LONG TERM INCENTIVE PLAN

ARTICLE 1
PURPOSE

1.1. GENERAL. The purpose of the Independence Realty Trust, Inc. 2016 Long Term
Incentive Plan (the “Plan”) is to enable Independence Realty Trust, Inc. (the
“Company”) and its Affiliates (as defined below) to (1) provide an incentive to
their respective employees, officers, directors, trustees, consultants and
advisors and to improve the Company’s operations and increase the Company’s
profits; (2) encourage such persons to accept or continue employment with or
provide other service to the Company and its Affiliates, as relevant; and
(3) increase the interest of such persons in the Company’s welfare through their
participation in the growth in the value of the Shares. Accordingly, the Plan
permits the grant of incentive awards from time to time to selected employees,
officers, directors, trustees, consultants and advisors of the Company and its
Affiliates.

ARTICLE 2
DEFINITIONS

2.1. DEFINITIONS. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:

(a) “Affiliate” means (i) any Subsidiary or Parent, (ii) an entity that directly
or through one or more intermediaries controls, is controlled by or is under
common control with, the Company, as determined by the Committee, (iii) the
Company’s advisor or an entity that directly or through one or more
intermediaries controls, is controlled by or is under common control with, the
Company’s advisor, as determined by the Committee, or (iv) the Company’s
property manager or an entity that directly or through one or more
intermediaries controls, is controlled by or is under common control with, the
Company’s property manager, as determined by the Committee.

(b) “Award” means any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Deferred Stock Unit, Performance Award, Dividend
Equivalent, Other Award, or any other right or interest relating to Stock or
cash, granted to a Participant under the Plan.

(c) “Award Certificate” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award. Award Certificates may be in the form of individual award agreements or
certificates or a program document describing the terms and provisions of an
Award or series of Awards under the Plan. The Committee may provide for the use
of electronic, internet or other non-paper Award Certificates, and the use of
electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant.

(d) “Beneficial Owner” shall have the meaning given such term in Rule 13d-3 of
the General Rules and Regulations under the 1934 Act.

(e) “Board” means the Board of Directors of the Company.

(f) “Cause” as a reason for a Participant’s termination of employment shall have
the meaning assigned such term in the employment, severance or similar
agreement, if any, between such Participant and the Company or an Affiliate;
provided, however, that if there is no such employment, severance or similar
agreement in which such term is defined, and unless otherwise defined in the
applicable Award Certificate, “Cause” shall mean any of the following acts by
the Participant, as determined by the Committee: gross neglect of duty,
prolonged absence from duty without the consent of the Company, material breach
by the Participant of any published Company or Affiliate code of conduct or code
of ethics; or willful misconduct, misfeasance or malfeasance of duty which is
reasonably determined to be detrimental to the Company. With respect to a
Participant’s termination of directorship, “Cause” means an act or failure to
act that constitutes cause for removal of a director under applicable Maryland
law. The determination of the Committee as to the existence of “Cause” shall be
conclusive on the Participant and the Company.

(g) “Change in Control” means and includes the occurrence of any one of the
following events:

(i) individuals who, on the Plan Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
such Board; provided, that any person becoming a director after the Plan
Effective Date and whose election or nomination for election was approved by a
vote of at least a majority of the Incumbent Directors then on the Board shall
be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to the election or removal of directors
(“Election Contest”) or other actual or threatened solicitation of proxies or
consents by or on behalf of any Person other than the Board (“Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest, shall be deemed an Incumbent Director; or

(ii) any Person becomes a Beneficial Owner, directly or indirectly, of either
(A) 35% or more of the then-outstanding shares of common stock of the Company
(“Company Common Stock”) or (B) securities of the Company representing 35% or
more of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of directors (the “Company Voting
Securities”); provided, further, that for purposes of this subsection (ii), the
following acquisitions of Company Common Stock or Company Voting Securities
shall not constitute a Change in Control: (w) an acquisition directly from the
Company, (x) an acquisition by the Company or a Subsidiary, (y) an acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary, or (z) an acquisition pursuant to a Non-Qualifying
Transaction (as defined in subsection (iii) below); or

(iii) the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation or other entity (an “Acquisition”),
unless immediately following such Reorganization, Sale or Acquisition: (A) all
or substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the outstanding Company Common Stock and outstanding
Company Voting Securities immediately prior to such Reorganization, Sale or
Acquisition beneficially own, directly or indirectly, more than 35% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries, the “Surviving Entity”) in substantially the
same proportions as their ownership, immediately prior to such Reorganization,
Sale or Acquisition, of the outstanding Company Common Stock and the outstanding
Company Voting Securities, as the case may be, and (B) no Person (other than
(x) the Company or any Subsidiary, (y) the Surviving Entity or its ultimate
parent entity, or (z) any employee benefit plan (or related trust) sponsored or
maintained by any of the foregoing) is the Beneficial Owner, directly or
indirectly, of 35% or more of the total common stock or 35% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Entity, and (C) at least a majority of the members of the board of
directors of the Surviving Entity were Incumbent Directors at the time of the
Board’s approval of the execution of the initial agreement providing for such
Reorganization, Sale or Acquisition (any Reorganization, Sale or Acquisition
which satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a “Non-Qualifying Transaction”); or

 

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(h) “Charter” means the articles of incorporation of the Company, as such
articles of incorporation may be amended from time to time.

(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.

(j) “Committee” means the committee of the Board described in Article 4.

(k) “Company” means Independence Realty Trust, Inc., a Maryland corporation, or
any successor corporation.

(l) “Continuous Status as a Participant” means the absence of any interruption
or termination of service as an employee, officer, director, trustee, consultant
or advisor of the Company or any Affiliate, as applicable; provided, however,
that for purposes of an Incentive Stock Option “Continuous Status as a
Participant” means the absence of any interruption or termination of service as
an employee of the Company or any Parent or Subsidiary, as applicable, pursuant
to applicable tax regulations. Continuous Status as a Participant shall not be
considered interrupted in the following cases: (i) a Participant transfers
employment between the Company and an Affiliate or between Affiliates, or
(ii) in the discretion of the Committee as specified at or prior to such
occurrence, in the case of a spin-off, sale or disposition of the Participant’s
employer from the Company or any Affiliate, or (iii) any leave of absence
authorized in writing by the Company prior to its commencement; provided,
however, that for purposes of Incentive Stock Options, no such leave may exceed
90 days, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, on the 91st day of such leave any
Incentive Stock Option held by the Participant shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option. Whether military, government or other service or other leave of
absence shall constitute a termination of Continuous Status as a Participant
shall be determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive.

(m) “Deferred Stock Unit” means a right granted to a Participant under Article 9
to receive Shares (or the equivalent value in cash or other property if the
Committee so provides) at a future time as determined by the Committee, or as
determined by the Participant within guidelines established by the Committee in
the case of voluntary deferral elections.

(n) “Disability” of a Participant means that the Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant’s employer. If
the determination of Disability relates to an Incentive Stock Option, Disability
means Permanent and Total Disability as defined in Section 22(e)(3) of the Code.
In the event of a dispute, the determination of whether a Participant is
Disabled will be made by the Committee and may be supported by the advice of a
physician competent in the area to which such Disability relates.

(o) “Dividend Equivalent” means a right granted to a Participant under
Article 11.

(p) “Eligible Participant” means an employee, officer, consultant, director,
trustee, consultant or advisor of the Company or any Affiliate.

(q) “Exchange” means any national securities exchange on which the Stock may
from time to time be listed or traded.

 

(r) “Fair Market Value,” on any date, means (i) if the Stock is listed on a
securities exchange, the closing sales price on such exchange or over such
system on such date or, in the absence of reported sales on such date, the
closing sales price on the immediately preceding date on which sales were
reported, or (ii) if the Stock is not listed on a securities exchange, the mean
between the bid and offered prices as quoted by the applicable interdealer
quotation system for such date, provided that if the Stock is not quoted on such
interdealer quotation system or it is determined that the fair market value is
not properly reflected by such quotations, Fair Market Value will be determined
by such other method as the Committee determines in good faith to be reasonable
and in compliance with Code Section 409A.

(s) “Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process. Notice of the grant shall be provided to the grantee
within a reasonable time after the Grant Date.

(t) “Incentive Stock Option” means an Option that is intended to be an incentive
stock option and meets the requirements of Section 422 of the Code or any
successor provision thereto.

(u) “Nonstatutory Stock Option” means an Option that is not an Incentive Stock
Option.

(v) “Operating Partnership” means Independence Realty Operating Partnership, LP,
a Delaware limited partnership of which the Company is the sole general partner.

(w) “OP Interests” means limited partnership interests in the Operating
Partnership that may be exchanged or redeemed for Shares on a one-for-one basis,
or any profits interest in the Operating Partnership that may be exchanged or
converted into such limited partnership interests.

(x) “Option” means a right granted to a Participant under Article 7 of the Plan
to purchase Stock at a specified price during specified time periods. An Option
may be either an Incentive Stock Option or a Nonstatutory Stock Option.

(y) “Other Award” means a right granted to a Participant under Article 12.

(z) “Parent” means a corporation, limited liability company, partnership or
other entity which owns or beneficially owns a majority of the outstanding
voting stock or voting power of the Company. Notwithstanding the above, with
respect to an Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.

(aa) “Participant” means a person who, as an employee, officer, director,
trustee, consultant or advisor of the Company or any Affiliate, has been granted
an Award under the Plan; provided that in the case of the death of a
Participant, the term “Participant” refers to a beneficiary designated pursuant
to Section 13.4 or the legal guardian or other legal representative acting in a
fiduciary capacity on behalf of the Participant under applicable state law and
court supervision.

(bb) “Performance Award” means any award granted under the Plan pursuant to
Article 10.

(cc) “Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.

(dd) “Plan” means the Independence Realty Trust, Inc. 2016 Long Term Incentive
Plan, as amended from time to time.

(ee) “Plan Effective Date” has the meaning assigned such term in Section 3.1.

(ff) “Restricted Stock” means Stock granted to a Participant under Article 9
that is subject to certain restrictions and to risk of forfeiture.

(gg) “Restricted Stock Unit” means a right granted to a Participant under
Article 9 to receive shares of Stock (or the equivalent value in cash or other
property if the Committee so provides) in the future, which right is subject to
certain restrictions and to risk of forfeiture.

 

(hh) “Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution pursuant to Section 14.1, the term “Shares” shall
also include any             shares of stock or other securities that are
substituted for Shares or into which Shares are adjusted pursuant to
Section 14.1.

(ii) “Shares Award” is defined in Section 5.2.

(jj) “Stock” means the $0.01 par value common stock of the Company and such
other securities of the Company as may be substituted for Stock pursuant to
Section 14.1.

(kk) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment equal to the difference between the Fair
Market Value of a Share as of the date of exercise of the SAR over the grant
price of the SAR, all as determined pursuant to Article 8.

(ll) “Subsidiary” means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.

(mm) “1933 Act” means the Securities Act of 1933, as amended from time to time.

(nn) “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.

ARTICLE 3
PLAN EFFECTIVE DATE; TERMINATION OF PLAN

3.1. PLAN EFFECTIVE DATE. The “Plan Effective Date” shall mean May 12, 2016. The
Plan initially became effective on April 6, 2011 and was amended and restated
July 29, 2013.

3.2. TERMINATION OF PLAN. The Plan shall terminate on the tenth anniversary of
the Plan Effective Date unless earlier terminated as provided herein. The
termination of the Plan on such date shall not affect the validity of any Award
outstanding on the date of termination, which shall continue to be governed by
the applicable terms and conditions of this Plan. Notwithstanding the foregoing,
no Incentive Stock Options may be granted more than ten (10) years after the
Plan Effective Date.

ARTICLE 4
ADMINISTRATION

4.1. COMMITTEE. The Plan shall be administered by the Compensation Committee
appointed by the Board (which Committee shall consist of at least two directors)
or its successor or such other committee of the Board to which the Board has
delegated with authority to administer the Plan or, at the discretion of the
Board from time to time, the Plan may be administered by the Board. The members
of the Committee shall be appointed by, and may be changed at any time and from
time to time in the discretion of, the Board. It is intended that at least two
of the directors appointed to serve on the Committee shall be “non-employee
directors” (within the meaning of Rule 16b-3 promulgated under the 1934 Act) and
that any such members of the Committee who do not so qualify shall abstain from
participating in any decision to make or administer Awards that are made to
Eligible Participants who at the time of consideration for such Award are
persons subject to the short-swing profit rules of Section 16 of the 1934 Act.
However, the mere fact that a Committee member shall fail to qualify as a
“non-employee director” or shall fail to abstain from such action shall not
invalidate any Award made by the Committee which Award is otherwise validly made
under the Plan. The Board may reserve to itself any or all of the authority and
responsibility of the Committee under the Plan or may act as administrator of
the Plan for any and all purposes. To the extent the Board has reserved any
authority and responsibility or during any time that the Board is acting as
administrator of the Plan, it shall have all the powers of the Committee
hereunder, and any reference herein to the Committee (other than in this
Section 4.1) shall include the Board. To the extent any action of the Board
under the Plan conflicts with actions taken by the Committee, the actions of the
Board shall control.

4.2. ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of administering
the Plan, the Committee may from time to time adopt rules, regulations,
guidelines and procedures for carrying out the provisions and purposes of the
Plan and make such other determinations, not inconsistent with the Plan, as the
Committee may deem appropriate. The Committee’s interpretation of the Plan, any
Awards granted under the Plan, any Award Certificate and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties. Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company or any Affiliate, the Company’s
or an Affiliate’s independent certified public accountants, the Company’s or an
Affiliate’s counsel or any executive compensation consultant or other
professional retained by the Company or any Affiliate to assist in the
administration of the Plan.

4.3. AUTHORITY OF COMMITTEE. The Committee has the exclusive power, authority
and discretion to:

(a) grant Awards;

(b) designate Participants;

(c) determine the type or types of Awards to be granted to each Participant;

(d) determine the number of Awards to be granted and the number of Shares, OP
Interests or dollar amount to which an Award will relate;

(e) determine the terms and conditions of any Award granted under the Plan;

(f) prescribe the form of each Award Certificate, which need not be identical
for each Participant;

(g) decide all other matters that must be determined in connection with an
Award;

(h) establish, adopt or revise any rules, regulations, guidelines or procedures
as it may deem necessary or advisable to administer the Plan;

(i) make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;

(j) amend the Plan or any Award Certificate as provided herein; and

(k) adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Company or any Affiliate may operate, in order to assure the viability
of the benefits of Awards granted to participants located in such other
jurisdictions and to meet the objectives of the Plan.

4.4. AWARD CERTIFICATES. Each Award, other than an Award of Shares which are not
subject to any restrictions or conditions, shall be evidenced by an Award
Certificate. Each Award Certificate shall include such provisions, not
inconsistent with the Plan, as may be specified by the Committee.

ARTICLE 5
SHARES SUBJECT TO THE PLAN

5.1. NUMBER OF SHARES. Subject to adjustment as provided in Sections 5.2 and
Section 14.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be Four Million Three Hundred
Thousand (4,300,000).

 

5.2. SHARE COUNTING. The number of Shares covered by an Award providing it will
be settled with the issuance of Shares in whole or in part (a “Shares Award”)
shall be subtracted from the Plan share reserve as of the date of grant, but
shall be added back to the Plan share reserve to the extent provided for in this
Section 5.2(a) through Section 5.2(d) and otherwise shall not be added back. For
the avoidance of doubt: (i) Shares withheld from a Shares Award or delivered by
a Participant to satisfy minimum tax withholding requirements will not be
available for issuance pursuant to Awards granted under the Plan; (ii) If the
exercise price of an Option is satisfied by delivering Shares to the Company (by
either actual delivery or attestation), the number of Shares remaining available
for issuance pursuant to Awards granted under the Plan shall not be increased by
the Shares so delivered (by delivery or attestation); and (iii) To the extent
that the full number of Shares subject to an Option or SAR is not issued upon
exercise of the Option or SAR for any reason, including by reason of
net-settlement of such Option or SAR (including a net settlement of a SAR that
would be reported as a disposition of Shares to the Company under Section 16 of
the 1934 Act), the number of Shares remaining available for issuance pursuant to
Awards granted under the Plan shall not be increased by the Shares that were not
so issued. Shares covered by an Award which is not a Shares Award, including,
without limitation, an Award that provides that such Award may be settled solely
in cash, shall not be subtracted from the Plan share reserve at any time.

(a) To the extent that a Shares Award is canceled, terminates, expires, is
forfeited or lapses for any reason, any unissued or forfeited Shares subject to
the Shares Award will again be available for issuance pursuant to Awards granted
under the Plan.

(b) Shares subject to Shares Awards settled in cash will again be available for
issuance pursuant to Awards granted under the Plan.

(c) To the extent that the full number of Shares subject to a Shares Award is
not issued by reason of failure to achieve maximum performance goals, only the
number of Shares issued and delivered shall be considered for purposes of
determining the number of Shares remaining available for issuance pursuant to
Awards granted under the Plan.

(d) Substitute Awards granted pursuant to Section 13.10 of the Plan shall not
count against the Shares otherwise available for issuance under the Plan under
Section 5.1.

5.3. STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.

5.4 SHARE VALUATION. To the extent not otherwise provided for in the Plan or set
by the Committee with respect to an Award, for Awards settled with respect to
the equivalent value of Shares in cash or other property cash payments, such
value shall be calculated based on the Fair Market Value of the Shares to which
the settlement relates on the relevant date of determination.

ARTICLE 6
ELIGIBILITY

6.1. ELIGIBILITY. Awards may be granted only to Eligible Participants. Incentive
Stock Options may be granted only to Eligible Participants who are employees of
the Company or a Parent or Subsidiary as defined in Section 424(e) and (f) of
the Code. Eligible Participants who are service providers to an Affiliate may be
granted Options or SARs under this Plan only if the Affiliate qualifies as an
“eligible issuer of service recipient stock” within the meaning of
§1.409A-1(b)(5)(iii)(E) of the final regulations under Code Section 409A.

6.2 INDIVIDUAL LIMITATION. With respect to Shares Awards, the maximum aggregate
number of Shares with respect to which all such Shares Awards may be made under
the Plan to any individual during any calendar year shall be 500,000 Shares
(subject to adjustment as described in Article 14 below). This limitation shall
not apply to Awards that are not Shares Awards, including, without limitation,
Awards that provide they may be settled solely with the equivalent value in cash
or other property and may not be settled with Shares.

 

ARTICLE 7
STOCK OPTIONS

7.1. GENERAL. The Committee is authorized to grant Options to Participants on
the following terms and conditions:

(a) EXERCISE PRICE. The exercise price per Share under an Option shall be
determined by the Committee, provided that the exercise price for any Option
(other than an Option issued as a substitute Award pursuant to Section 13.10)
shall not be less than the Fair Market Value as of the Grant Date.

(b) TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7.1(d). The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested.

(c) PAYMENT. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, Shares, or other property (including “cashless exercise”
arrangements), and the methods by which Shares shall be delivered or deemed to
be delivered to Participants.

(d) EXERCISE TERM. Except for Nonstatutory Options granted to Participants
outside the United States, no Option granted under the Plan shall be exercisable
for more than ten years from the Grant Date.

(e) NO DEFERRAL FEATURE. No Option shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise or disposition of the Option.

(f) NO DIVIDEND EQUIVALENTS. No Option shall provide for Dividend Equivalents.

7.2. INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options granted
under the Plan must comply with the requirements of Section 422 of the Code. If
all of the requirements of Section 422 of the Code are not met, the Option shall
automatically become a Nonstatutory Stock Option.

ARTICLE 8
STOCK APPRECIATION RIGHTS

8.1. GRANT OF STOCK APPRECIATION RIGHTS. The Committee is authorized to grant
Stock Appreciation Rights to Participants on the following terms and conditions:

(a) RIGHT TO PAYMENT. Upon the exercise of a SAR, the Participant to whom it is
granted has the right to receive, for each Share with respect to which the SAR
is being exercised, the excess, if any, of:

(1) The Fair Market Value of one Share on the date of exercise; over

(2) The base price of the SAR as determined by the Committee, which shall not be
less than the Fair Market Value of one Share on the Grant Date.

(b) EXERCISE TERM. Except for SARs granted to Participants outside the United
States, no SAR shall be exercisable for more than ten years from the Grant Date.

(c) NO DEFERRAL FEATURE. No SAR shall provide for any feature for the deferral
of compensation other than the deferral of recognition of income until the
exercise or disposition of the SAR.

(d) NO DIVIDEND EQUIVALENTS. No SAR shall provide for Dividend Equivalents.

(e) OTHER TERMS. All SARs shall be evidenced by an Award Certificate. Subject to
the limitations of this Article 8, the terms, methods of exercise, methods of
settlement, form of consideration payable in settlement, and any other terms and
conditions of any SAR shall be determined by the Committee at the time of the
grant of the Award and shall be reflected in the Award Certificate.

 

ARTICLE 9
RESTRICTED STOCK, RESTRICTED STOCK UNITS
AND DEFERRED STOCK UNITS

9.1. GRANT OF RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK UNITS.
The Committee is authorized to make Awards of Restricted Stock, Restricted Stock
Units or Deferred Stock Units to Participants in such amounts and subject to
such terms and conditions as may be selected by the Committee. An Award of
Restricted Stock, Restricted Stock Units or Deferred Stock Units shall be
evidenced by an Award Certificate setting forth the terms, conditions, and
restrictions applicable to the Award.

9.2. ISSUANCE AND RESTRICTIONS. Restricted Stock, Restricted Stock Units or
Deferred Stock Units shall be subject to such restrictions on transferability
and other restrictions as the Committee may impose (including, without
limitation, limitations on the right to vote Restricted Stock or the right to
receive dividends on the Restricted Stock). These restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, upon the satisfaction of performance goals or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter. Except
as otherwise provided in an Award Certificate or any special Plan document
governing an Award, the Participant shall have all of the rights of a
stockholder with respect to an Award of Restricted Stock, and the Participant
shall have none of the rights of a stockholder with respect to an Award of
Restricted Stock Units or Deferred Stock Units until such time as Shares of
Stock are paid in settlement of the Restricted Stock Units or Deferred Stock
Units. Unless otherwise provided in the applicable Award Certificate, awards of
Restricted Stock will be entitled to full dividend rights and any dividends paid
thereon will be paid or distributed to the holder no later than the end of the
calendar year in which the dividends are paid to stockholders or, if later, the
15th day of the third month following the date the dividends are paid to
stockholders.

9.3. FORFEITURE. Except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, upon termination of Continuous Status as a
Participant during the applicable restriction period or upon failure to satisfy
a performance goal during the applicable restriction period, Restricted Stock or
Restricted Stock Units that are at that time subject to restrictions shall be
forfeited.

9.4. DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be delivered
to the Participant at the time of grant either by book-entry registration or by
delivering to the Participant, or a custodian or escrow agent (including,
without limitation, the Company, any Affiliate or one or more of their
respective officers and employees) designated by the Committee, a stock
certificate or certificates registered in the name of the Participant. If
physical certificates representing shares of Restricted Stock are registered in
the name of the Participant, such certificates must bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such
Restricted Stock.

ARTICLE 10
PERFORMANCE AWARDS

10.1. GRANT OF PERFORMANCE AWARDS. The Committee is authorized to grant any
Award under this Plan, including cash-based Awards, with performance-based
vesting criteria, on such terms and conditions as may be selected by the
Committee. The Committee shall have the complete discretion to determine the
number of Performance Awards granted to each Participant and to designate the
provisions of such Performance Awards as provided in Section 4.3. All
Performance Awards shall be evidenced by an Award Certificate or a written
program established by the Committee, pursuant to which Performance Awards are
awarded under the Plan under uniform terms, conditions and restrictions set
forth in such written program.

10.2 PERFORMANCE GOALS. When Awards that are to be considered “qualified
performance-based compensation” are granted, the Committee shall establish in
writing (a) the objective performance goals that must be met, (b) the period
during which performance will be measured, (c) the maximum amounts that may be
paid if the performance goals are met, and (d) any other conditions that the
Committee deems appropriate and consistent with the Plan and the requirements of
section 162(m) of the Code for “qualified performance-based compensation.” The
performance goals shall satisfy the requirements for “qualified
performance-based compensation,” including the requirement that the achievement
of the goals be substantially uncertain at the time they are established and
that the performance goals be established in such a way that a third party with
knowledge of the relevant facts could determine whether and to what extent the
performance goals have been met. The Committee shall not have discretion to
increase the amount of compensation that is payable upon achievement of the
designated performance goals, but the Committee may reduce the amount of
compensation that is payable upon achievement of the designated performance
goals.

10.3 CRITERIA USED FOR OBJECTIVE PERFORMANCE GOALS. The Committee shall use
objectively determinable performance goals based on one or more of the criteria
listed in Exhibit A hereto.

ARTICLE 11
DIVIDEND EQUIVALENTS

11.1. GRANT OF DIVIDEND EQUIVALENTS. Except as provided in Sections 7.1(f) and
8.1(d), the Committee is authorized to grant Dividend Equivalents with respect
to Awards granted hereunder, subject to such terms and conditions as may be
selected by the Committee. Dividend Equivalents shall entitle the Participant to
receive payments equal to dividends with respect to all or a portion of the
number of Shares subject to an Award, as determined by the Committee. The
Committee may provide that Dividend Equivalents be paid or distributed when
accrued or be deemed to have been reinvested in additional Shares, or otherwise
reinvested. Unless otherwise provided in the applicable Award Certificate,
Dividend Equivalents will be paid or distributed no later than the 15th day of
the third month following the later of (i) the calendar year in which the
corresponding dividends were paid to stockholders, or (ii) the first calendar
year in which the Participant’s right to such Dividends Equivalents is no longer
subject to a substantial risk of forfeiture.

ARTICLE 12
OTHER AWARDS

12.1. GRANT OF OTHER AWARDS. The Committee is authorized, subject to limitations
under applicable law, to grant to Participants such other Awards that are
payable in, valued in whole or in part by reference to, or otherwise based on or
related to Shares, as deemed by the Committee to be consistent with the purposes
of the Plan, including without limitation, OP Interests, membership interests in
a Subsidiary or operating partnership, Shares not subject to any restrictions or
conditions, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Shares, and Awards valued by reference to book
value of Shares or the value of securities of or the performance of specified
Parents or Subsidiaries. The Committee shall determine the terms and conditions
of such Awards. For purposes of calculating the number of Shares underlying an
Other Award that is specifically payable in whole or in part in Shares, relative
to the total number of Shares of Stock reserved and available for issuance under
Section 5.1 hereof, the Committee shall establish under Section 5.2 the maximum
number of Shares to which a grantee of such Other Award may be entitled upon
fulfillment of all applicable conditions set forth in the relevant Award
Certificate, including vesting, accretion factors, conversion ratios, exchange
ratios, performance criteria and the like. If and when any such conditions are
no longer capable of being met, in whole or in part, the number of Shares
underlying such Other Award to the extent previously reserved under Section 5.2
shall be reduced accordingly by the Committee and the related Shares shall be
added back to the Shares of Stock available for issuance under the Plan. The
Committee may require that Other Awards be held through a limited partnership,
or similar “look-through” entity, and the Committee may require such limited
partnership or similar entity to impose restrictions on its partners or other
beneficial owners that are not inconsistent with the provisions of this
Section 12.1. The provisions of the grant of Other Awards need not be the same
with respect to each Participant.

 

ARTICLE 13
PROVISIONS APPLICABLE TO AWARDS

13.1. TERM OF AWARD. The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Option or a Stock Appreciation Right exceed a period of ten years from its Grant
Date.

13.2. FORM OF PAYMENT FOR AWARDS. At the discretion of the Committee, payment of
Awards may be made in cash, Stock, a combination of cash and Stock, or any other
form of property as the Committee shall determine. In addition, payment of
Awards may include such terms, conditions, restrictions and/or limitations, if
any, as the Committee deems appropriate, including, in the case of Awards paid
in the form of Stock, restrictions on transfer and forfeiture provisions.
Further, payment of Awards may be made in the form of a lump sum, or in
installments, as determined by the Committee.

13.3. LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution; provided, however, that the Committee may (but
need not) permit other transfers (other than transfers for value) where the
Committee concludes that such transferability (i) does not result in accelerated
taxation, (ii) does not cause any Option intended to be an Incentive Stock
Option to fail to be described in Code Section 422(b), and (iii) is otherwise
appropriate and desirable, taking into account any factors deemed relevant,
including without limitation, state or federal tax or securities laws applicable
to transferable Awards.

13.4. BENEFICIARIES. Notwithstanding Section 13.3, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Committee.

13.5. STOCK TRADING RESTRICTIONS. All Stock issuable under the Plan is subject
to any stop-transfer orders and other restrictions as the Committee deems
necessary or advisable to comply with federal or state securities laws, rules
and regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate or issue instructions to the transfer
agent to reference restrictions applicable to the Stock.

13.6. ACCELERATION UPON DEATH OR DISABILITY. Except as otherwise provided in the
Award Certificate or any special Plan document governing an Award, upon the
termination of a person’s Continuous Status as a Participant by reason of death
or Disability:

(i) all of that Participant’s outstanding Options and SARs shall become fully
exercisable;

(ii) all time-based vesting restrictions on that Participant’s outstanding
Awards shall lapse as of the date of termination; and

(iii) the payout opportunities attainable under all of that Participant’s
outstanding performance-based Awards shall be deemed to have been fully earned
as of the date of termination as follows:

(A) if the date of termination occurs during the first half of the applicable
performance period, all relevant performance goals will be deemed to have been
achieved at the “target” level, and

 

(B) if the date of termination occurs during the second half of the applicable
performance period, the actual level of achievement of all relevant performance
goals against target will be measured as of the end of the calendar quarter
immediately preceding the date of termination, and

(C) in either such case, there shall be a pro rata payout to the Participant or
his or her estate within sixty (60) days following the date of termination
(unless a later date is required by Section 16.3 hereof), based upon the length
of time within the performance period that has elapsed prior to the date of
termination.

To the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Options shall be
deemed to be Nonstatutory Stock Options.

13.7. ACCELERATION UPON A CHANGE IN CONTROL. Except as otherwise provided in the
Award Certificate or any special Plan document governing an Award, upon the
occurrence of a Change in Control, (i) all outstanding Options, SARs, and other
Awards in the nature of rights that may be exercised shall become fully
exercisable, and (ii) all time-based vesting restrictions on outstanding Awards
shall lapse. Except as otherwise provided in the Award Certificate or any
special Plan document governing an Award, upon the occurrence of a Change in
Control, the target payout opportunities attainable under all outstanding
performance-based Awards shall be deemed to have been fully earned as of the
effective date of the Change in Control based upon an assumed achievement of all
relevant performance goals at the “target” level and there shall be a pro rata
payout to Participants within thirty (30) days following the effective date of
the Change in Control based upon the length of time within the performance
period that has elapsed prior to the Change in Control.

13.8. ACCELERATION FOR ANY REASON. The Committee may in its sole discretion at
any time determine that all or a portion of a Participant’s Options, SARs, and
other Awards in the nature of rights that may be exercised shall become fully or
partially exercisable, that all or a part of the time-based vesting restrictions
on all or a portion of the outstanding Awards shall lapse, and/or that any
performance-based criteria with respect to any Awards shall be deemed to be
wholly or partially satisfied, in each case, as of such date as the Committee
may, in its sole discretion, declare. The Committee may discriminate among
Participants and among Awards granted to a Participant in exercising its
discretion pursuant to this Section 13.8. Notwithstanding anything in the Plan,
including this Section 13.8, the Committee may not accelerate the payment of any
Award if such acceleration would violate Section 409A(a)(3) of the Code.

13.9. FORFEITURE EVENTS. The Committee may specify in an Award Certificate that
the Participant’s rights, payments and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events shall include, but
shall not be limited to, termination of employment for Cause, violation of
material Company or Affiliate policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company or any Affiliate.

13.10. SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

13.11 NO REPRICING. Notwithstanding any provision herein to the contrary, the
repricing of Options or SARs is prohibited without prior approval of the
Company’s stockholders. For this purpose, a “repricing” means any of the
following (or any other action that has the same effect as any of the
following): (A) changing the terms of an Option or SAR to lower its exercise
price or grant price; (B) any other action that is treated as a “repricing”
under generally accepted accounting principles; and (C) repurchasing for cash or
canceling an Option or SAR at a time when its exercise price or grant price is
greater than the Fair Market Value of the underlying Shares in exchange for
another Award, unless the cancellation and exchange occurs in connection with a
change in capitalization or similar change under Section 14.1 below. Such
cancellation and exchange would be considered a “repricing” regardless of
whether it is treated as a “repricing” under generally accepted accounting
principles and regardless of whether it is voluntary on the part of the
Participant.

ARTICLE 14
CHANGES IN CAPITAL STRUCTURE

14.1. MANDATORY ADJUSTMENTS. In the event of a nonreciprocal transaction between
the Company and its stockholders that causes the per-share value of the Stock to
change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the
authorization limits under Section 5.1 shall be adjusted proportionately, and
the Committee shall make such adjustments to the Plan and Awards as it deems
necessary, in its sole discretion, to prevent dilution or enlargement of rights
immediately resulting from such transaction. Action by the Committee may
include: (i) adjustment of the number and kind of shares that may be delivered
under the Plan; (ii) adjustment of the number and kind of shares subject to
outstanding Awards; (iii) adjustment of the exercise price of outstanding Awards
or the measure to be used to determine the amount of the benefit payable on an
Award; and (iv) any other adjustments that the Committee determines to be
equitable. Notwithstanding the foregoing, the Committee shall not make any
adjustments to outstanding Options or SARs that would constitute a modification
or substitution of the stock right under Treas. Reg. Sections 1.409A-1(b)(5)(v)
that would be treated as the grant of a new stock right or change in the form of
payment for purposes of Code Section 409A. Without limiting the foregoing, in
the event of a subdivision of the outstanding Stock (stock split), a declaration
of a dividend payable in Shares, or a combination or consolidation of the
outstanding Stock into a lesser number of Shares, the authorization limits under
Section 5.1 shall automatically be adjusted proportionately, and the Shares then
subject to each Award shall automatically, without the necessity for any
additional action by the Committee, be adjusted proportionately without any
change in the aggregate purchase price therefor.

14.2. DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation of any
corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 14.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
exercisable and will expire after a designated period of time to the extent not
then exercised, (iii) that Awards will be assumed by another party to a
transaction or otherwise be equitably converted or substituted in connection
with such transaction, (iv) that outstanding Awards may be settled by payment in
cash or cash equivalents equal to the excess of the Fair Market Value of the
underlying Stock, as of a specified date associated with the transaction, over
the exercise price of the Award, (v) that performance targets and performance
periods for Performance Awards will be modified, or (vi) any combination of the
foregoing. The Committee’s determination need not be uniform and may be
different for different Participants whether or not such Participants are
similarly situated.

14.3. GENERAL. Any discretionary adjustments made pursuant to this Article 14
shall be subject to the provisions of Section 15.2. To the extent that any
adjustments made pursuant to this Article 14 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.

ARTICLE 15
AMENDMENT, MODIFICATION AND TERMINATION

15.1. AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee may,
at any time and from time to time, amend, modify or terminate the Plan without
stockholder approval; provided, however, that if an amendment to the Plan would,
in the reasonable opinion of the Board or the Committee, either (i) materially
increase the number of Shares available under the Plan, (ii) expand the types of
awards under the Plan, (iii) materially expand the class of participants
eligible to participate in the Plan, (iv) materially extend the term of the
Plan, or (v) otherwise constitute a material change requiring stockholder
approval under applicable laws, policies or regulations or the applicable
listing or other requirements of an Exchange, then such amendment shall be
subject to stockholder approval; and provided, further, that the Board or
Committee may condition any other amendment or modification on the approval of
stockholders of the Company for any reason, including by reason of such approval
being necessary or deemed advisable (i) to comply with the listing or other
requirements of an Exchange, or (ii) to satisfy any other tax, securities or
other applicable laws, policies or regulations.

15.2. AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:

(a) Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
or termination (with the per-share value of an Option or SAR for this purpose
being calculated as the excess, if any, of the Fair Market Value as of the date
of such amendment or termination over the exercise or base price of such Award);

(b) The original term of an Option or SAR may not be extended without the prior
approval of the stockholders of the Company;

(c) Except as otherwise provided in Section 14.1, the exercise price of an
Option or SAR may not be reduced, directly or indirectly, without the prior
approval of the stockholders of the Company; and

(d) No termination, amendment, or modification of the Plan shall adversely
affect any Award previously granted under the Plan, without the written consent
of the Participant affected thereby. An outstanding Award shall not be deemed to
be “adversely affected” by a Plan amendment if such amendment would not reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
(with the per-share value of an Option or SAR for this purpose being calculated
as the excess, if any, of the Fair Market Value as of the date of such amendment
over the exercise or base price of such Award).

15.3. COMPLIANCE AMENDMENTS. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, the Board may amend the Plan or an Award
Certificate, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Certificate to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 15.3
to any Award granted under the Plan without further consideration or action.

ARTICLE 16
GENERAL PROVISIONS

16.1. RIGHTS OF PARTICIPANTS.

(a) No Participant or any Eligible Participant shall have any claim to be
granted any Award under the Plan. Neither the Company, its Affiliates nor the
Committee is obligated to treat Participants or Eligible Participants uniformly,
and determinations made under the Plan may be made by the Committee selectively
among Eligible Participants who receive, or are eligible to receive, Awards
(whether or not such Eligible Participants are similarly situated).

(b) Nothing in the Plan, any Award Certificate or any other document or
statement made with respect to the Plan, shall interfere with or limit in any
way the right of the Company or any Affiliate to terminate any Participant’s
employment or status as an officer, or any Participant’s service as a director,
at any time, nor confer upon any Participant any right to continue as an
employee, officer, director, trustee, consultant or advisor of the Company or
any Affiliate, whether for the duration of a Participant’s Award or otherwise.

(c) Neither an Award nor any benefits arising under this Plan shall constitute
an employment contract with the Company or any Affiliate and, accordingly,
subject to Article 15, this Plan and the benefits hereunder may be terminated at
any time in the sole and exclusive discretion of the Committee without giving
rise to any liability on the part of the Company or any of its Affiliates.

(d) No Award gives a Participant any of the rights of a stockholder of the
Company unless and until Shares are in fact issued to such person in connection
with such Award.

16.2. WITHHOLDING. The Company or any Affiliate shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any exercise, lapse of restriction or other taxable event arising as a result of
the Plan. With respect to withholding required upon any taxable event under the
Plan, the Committee may, at the time the Award is granted or thereafter, require
or permit that any such withholding requirement be satisfied, in whole or in
part, by withholding from the Award Shares having a Fair Market Value on the
date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the Committee establishes.

16.3. SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.

(a) General. It is intended that the payments and benefits provided under the
Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan and all Award
Certificates shall be construed in a manner that effects such intent.
Nevertheless, the tax treatment of the benefits provided under the Plan or any
Award is not warranted or guaranteed. Neither the Company, its Affiliates nor
their respective directors, officers, employees or advisers shall be held liable
for any taxes, interest, penalties or other monetary amounts owed by any
Participant or other taxpayer as a result of the Plan or any Award.

(b) Definitional Restrictions. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, to the extent that any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code would otherwise be payable or distributable, or a different form of
payment (e.g., lump sum or installment) would be effected, under the Plan or any
Award Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant, and/or such different form
of payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Change in Control, Disability or separation
from service meet any description or definition of “change in control event”,
“disability” or “separation from service”, as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). This provision does not
prohibit the vesting of any Award upon a Change in Control, Disability or
separation from service, however defined. If this provision prevents the payment
or distribution of any amount or benefit, such payment or distribution shall be
made on the next earliest payment or distribution date or event specified in the
Award Certificate that is permissible under Section 409A of the Code. If this
provision prevents the application of a different form of payment of any amount
or benefit, such payment shall be made in the same form as would have applied
absent such designated event or circumstance.

(c) Allocation among Possible Exemptions. If any one or more Awards granted
under the Plan to a Participant could qualify for any separation pay exemption
described in Treas. Reg. Section 1.409A-1(b)(9), but such Awards in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Company (acting through the Committee) shall determine which Awards or
portions thereof will be subject to such exemptions.

 

(d) Six-Month Delay in Certain Circumstances. Notwithstanding anything in the
Plan or in any Award Certificate to the contrary, if any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code would otherwise be payable or distributable under this Plan or any
Award Certificate by reason of a Participant’s separation from service during a
period in which the Participant is a Specified Employee (as defined below),
then, subject to any permissible acceleration of payment by the Committee under
Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes):

(i) the amount of such non-exempt deferred compensation that would otherwise be
payable during the six-month period immediately following the Participant’s
separation from service will be accumulated through and paid or provided on the
first day of the seventh month following the Participant’s separation from
service (or, if the Participant dies during such period, within 30 days after
the Participant’s death) (in either case, the “Required Delay Period”), and

(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Section 409A of the Code and the final regulations thereunder,
provided, however, that, as permitted in such final regulations, the Company’s
Specified Employees and its application of the six-month delay rule of
409A(a)(2)(B)(i) of the Code shall be determined in accordance with rules
adopted by the Board or any committee of the Board, which shall be applied
consistently with respect to all nonqualified deferred compensation arrangements
of the Company, including this Plan.

16.4. UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Certificate shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate. This Plan is not
intended to be subject to ERISA.

16.5. RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Company or any
Affiliate unless provided otherwise in such other plan.

16.6. EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.

16.7. TITLES AND HEADINGS. The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

16.8. GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

16.9. FRACTIONAL SHARES. No fractional Shares shall be issued and the Committee
shall determine, in its discretion, whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding up or down.

16.10. GOVERNMENT AND OTHER REGULATIONS.

(a) Notwithstanding any other provision of the Plan, no Participant who acquires
Shares pursuant to the Plan may, during any period of time that such Participant
is an affiliate of the Company (within the meaning of the rules and regulations
of the Securities and Exchange Commission under the 1933 Act), sell such Shares,
unless such offer and sale is made (i) pursuant to an effective registration
statement under the 1933 Act, which is current and includes the Shares to be
sold, or (ii) pursuant to an appropriate exemption from the registration
requirement of the 1933 Act, such as that set forth in Rule 144 promulgated
under the 1933 Act.

 

(b) Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements. The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee’s determination that all related requirements
have been fulfilled. The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.

16.11. GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of Maryland.

16.12. ADDITIONAL PROVISIONS. Each Award Certificate may contain such other
terms and conditions as the Committee may determine; provided that such other
terms and conditions are not inconsistent with the provisions of the Plan.

16.13. NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall not in
any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

16.14. INDEMNIFICATION. Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
the Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf, unless such loss, cost, liability, or
expense is a result of his or her own willful misconduct or except as expressly
provided by statute. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s charter or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

16.15. COMPANY POLICIES. All Awards under the Plan shall be subject to the
applicable provisions of any applicable clawback or recoupment policies, share
trading policies and other policies that may be approved by the Board or the
Committee, as such policies may be in effect from time to time

***

 

The foregoing is hereby acknowledged as being the Independent Realty Trust, Inc.
2016 Long Term Incentive Plan, as amended and restated through May 12, 2016.

 

 
INDEPENDENCE REALTY TRUST, INC.
By: /s/ James J. Sebra
 
Name: James J. Sebra
Title: Chief Financial Officer & Treasurer

Exhibit A

Performance Criteria

Earnings per Share
Total revenue
Total property operating expenses
Net operating income (“NOI”)
NOI margin
Earnings before interest, taxes, depreciation and amortization (“EBITDA”)
EBITDA before acquisition expenses (“Adjusted EBITDA”)
Net income available to Shares
Earnings (loss) per share – diluted
Funds from operations (“FFO”) per share – diluted
Core funds from operations (“CFFO”) per share – diluted
Dividends per share
Total gross assets (total assets plus accumulated depreciation)
Total number of properties
Total units
Average occupancy
Average monthly effective rent, per unit
Same store portfolio average occupancy
Same store portfolio average effective monthly rent
Same store portfolio NOI
Total debt
Market equity capitalization
Total market capitalization
Ratio of total debt tototal gross assets
Ratio of net debt to total market capitalization
Ratio of net debt to adjusted EBITDA
Interest coverage
Leverage
Property Dispositions
Property Acquisitions
Net earnings,
Operating earnings,
REIT taxable income,
Capital gains,
Capital losses,
Funds from operations,
Net asset value,
Enterprise value,
Market capitalization (of the Shares, any series of the Company’s preferred
shares or any combination of any or all classes or series of the Company’s
equity securities),
Return on equity
Return on capital,
Return on assets,
Stockholder return,
Return on equity,
Growth in assets,
Unit volume,
Sales,
Market share,
Strategic business criteria consisting of one or more objectives based on
meeting specific revenue goals, market penetration goals, geographic business
expansion goals, cost targets or goals relating to acquisitions or divestitures.

The performance goals may relate to the Participant’s business unit or the
performance of IRT, a Subsidiary, a Parent, or Affiliate, an entity sponsored by
IRT, or IRT and its Subsidiaries and Affiliates as a whole, or any combination
of the foregoing. For purposes of measuring the performance goals, the goals may
exclude any or all of the following, as determined by the Committee at the time
of establishing the performance goals: capital gains, capital losses, amounts
resulting from accounting changes, merger, acquisition or divestiture-related
amounts, non-recurring or special items or amounts resulting from restructuring,
or any combination of the foregoing. Performance goals need not be uniform as
among Participants. Performance goals may be measured against the prior year,
any other time period, an absolute goal and/or relative to a peer group or
market index.

